Dear Mr. Pringle:
You requested an Attorney General's opinion on behalf of the Board of Commissioners of the Caddo Levee District ("District"), regarding the construction of a boat ramp by the District on property owned by the District. You stated that the District owns a tract of land bound by the Caddo Lake Dam and the water flowing over the dam into a bayou entitled "Twelve Mile Bayou". The Caddo Parish Commission ("Commission") operates a park on the tract of land pursuant to a lease with the District. The District would like to construct a boat ramp on its property which would allow persons visiting the park to launch their boats and use the park in conjunction therewith. The Commission does not have funds available to construct the boat ramp, but it is anticipated that the District could construct the ramp using its own equipment and labor at a cost not to exceed $90,000. You also indicated that the proposed boat ramp, although located on property owned by the District, would not be located on or immediately adjacent to a levee. You question whether, under these circumstances, it would be legal for the Caddo Levee District to construct a boat ramp.
La. R.S. 38:325 governs the scope of the District's activities, and provides in pertinent part:
  A. Levee boards shall engage in any activities related directly to:
  (3) Construction of recreational facilities which are located on or immediately adjacent to levees, except the Orleans Levee District shall not be limited to the construction of recreational facilities located on or immediately adjacent to levees.
In our opinion, this provision of R.S. 38:325 does not authorize the construction of a boat ramp by the District since, as you have advised, the proposed boat ramp is not "adjacent to" a levee. In accord are Attorney General Opinion Nos. 95-228 and 93-452. *Page 2 
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: _______________________
      KENNETH L. ROCHE, III
      Assistant Attorney General